El Juez Asociado' Sr. Pigueras,
emitió la opinión del Tribunal.
El abogado Don Luis Freyre Barbosa á nombre de Da. María Llompart casada con Don Sebastian Moll solicitó de éste, ante la Corte del Distrito de San Juan, alimentos provi-sionales. El esposo se opuso bajo el fundamento de no haber abandonado á su consorte, añadiendo que está dispuesto á admitirla en su compañía, y sustanciado el juicio por los trámites legales, en siete de Agosto del año próximo pasado, se dictó sentencia fundada en el art. 218 del Código Civil reformado, siendo la parte dispositiva, como sigue:
“Fallamos que debemos declarar y declaramos con lugar esta de-manda y en su virtud declaramos que el demandado está obligado á *535prestar alimentos á su consorte, pudiendo satisfacerlos á su elección, bien pagándole la pensión de veinte dollars mensuales que por la presente se le señala ó bien recibiendo y manteniendo en su propia casa á la ameritada consorte sin especial condenación de costas. ’ ’
Esta sentencia se notificó á las partes el 11 .del mes y año citados, y quedó consentida ,porque no se interpuso recurso alguno.
En 18 de dicho mes el Letrado Don Antonio Sarmiento, á nombre del esposo Don Sebastian Moll, presentó un escrito manifestando á la Corte que su representado estaba dispuesto á recibir y mantener á su esposa en su domicilio.
De ese escrito se mandó instruir á la parte demandante, y ésta, evacuando el trámite, solicitó que se librase oficio al Gobernador del Banco Español para que se le descontase mensualmente á Moll, como empleado del mismo, la cantidad de 20 dollars y se entregasen á su esposa.
En 16 de Septiembre de dicho año 1903 se dictó la siguiente providencia:
“No há lugar á lo que solicita por ser alternativa la obligación del condenado y no haberse acreditado que se niegue á recibir en su casa á su esposa, para cumplir la obligación de alimentarla, declarada en la sentencia. ’ ’
Se solicitó reforma de esa resolución, y subsidiriamente, se interpuso apelación, y después de oir á la parte contraria, se negó el primer recurso por los mismos fundamentos, y se admitió la apelación libremente y en ambos efectos, elevándose á esta Corte Suprema los autos, prévia citación y emplaza-miento de las partes que se personaron, evacuaron la instruc-ción qué se les confirió, é informaron oralmente en el acto de la vista.
Ahora vamos á considerar la naturaleza de la resolución apelada para deducir si es procedente el recurso que contra ella se ha interpuesto.
La ley de la Asamblea Legislativa aprobada en 12 de *536Marzo de 1903, y que tuvo por objeto transformar la Corte Suprema de esta Isla, en Corte de apelación, dice, en su Sec-ción 4a., lo que sigue:
“En todos los casos en que la Ley de Enjuiciamiento Civil habla de recursos de casación, se=entenderán de apelación.”
Esto quiere decir, y así se lia interpretado en otros casos, por este Tribunal, que la apelación procede en los casos en que procedía la¿ casación y, á contrario sensu, que no procede aquél recurso en los casos en que éste, por ministerio de la ley, tampoco procedía.
Sentada esta premisa no debe perderse de vista que el re-curso de apelación se interpuso contra una providencia dicta-da en el cumplimiento de la sentencia y el artículo 1693 de la antigua ley de Enj. Civil, dice así:
“No habrá lugar al recurso de casación contra los autos que dicten las Audiencias en los procedimientos para la ejecución de las senten-cias, á no ser que resuelvan puntos sustanciales no controvertidos en el pleito, ni decididos en la sentencia, ó se provea en contradicción con lo ejecutoriado.”
Si pues no se sostiene, ni se indica siquiera, por que no pudo sostenerse ni indicarse, que en la providencia recurrida, se resuelva punto alguno no controvertido en el pleito, ni decidido en la sentencia, ó se provea en contradicción con lo ejecutoriado, es inadmisible este recurso conforme á lo dis-puesto en el art. 1693, citado, de la antigua Ley de Enjuicia-miento Civil y por consiguiente proponemos que se declare que no lia lugar á resolverlo, con las costas al apelante.

Resuelto de conformidad.

Jueces concurrentes: Sres. Presidente, Quiñones y Asocia-dos, Hernandez, MacLeary y Wolf.